247 U.S. 19 (1918)
EX PARTE SOUTHWESTERN SURETY INSURANCE COMPANY, PETITIONER.
No. 28, Original.
Supreme Court of United States.
Submitted April 22, 1918.
Rule discharged May 20, 1918.
PETITION FOR WRIT OF PROHIBITION.
Mr. Hayden Johnson and Mr. Thomas M. Fields for petitioner.
*20 Mr. R. Randolph Hicks for respondent.
Memorandum opinion by MR. CHIEF JUSTICE WHITE, by direction of the court.
The statute (c. 280, 28 Stat. 278; c. 778, 33 Stat. 811) makes the district court of the district in which work contracted to be done for the United States is to be performed the forum for the assertion by supply creditors or material men of their claims against the contractor and the surety on the bond. It moreover authorizes one suit by all for the purpose of enforcing the liability of the surety. In the light of these provisions and their settled interpretation all the contentions of the petitioner but one which we shall hereafter separately notice are so completely foreclosed by previous authorities as to require only reference to them. United States v. Congress Construction Co., 222 U.S. 199; Illinois Surety Co. v. Peeler, 240 U.S. 214; Illinois Surety Co. v. John Davis Co., 244 U.S. 376. Indeed so certain is this the case that as to the principal one of the questions, the power of the court, when raised at this term it was treated as not open to controversy and was hence disposed of by a per curiam opinion. Hopkins v. Ellington & Guy, 246 U.S. 655.
The one subject which we postponed considering is the contention that rights of some of the claimants were asserted after the one-year period of limitation which the statute fixes. But this depends upon facts which are not before us, and besides involves a question within the competency of the court to decide concerning which therefore there is no basis for granting the writ of prohibition or sanctioning a resort to any other extraordinary legal remedy. See In re New York & Porto Rico S.S. Co., 155 U.S. 523; Ex parte Oklahoma, 220 U.S. 191.
It follows therefore that the rule must be and it is discharged.
Rule discharged.